Citation Nr: 1744457	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-11 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted. 


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1955 to October 1957 and subsequent Army National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated June 2010 and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

By way of back ground, the Board previously denied the Veteran's service connection claim for a back disability in November 2006.  The Veteran filed a new claim seeking service connection for his back condition in February 2010.  This claim was subsequently denied in a June 2010 rating decision and the Veteran filed a timely Notice of Disagreement (NOD) in August 2010.  The RO thereafter failed to issue a Statement of the Case (SOC) or further adjudicate the Veteran's claim.  The Veteran again sought to reopen the claim of service connection for a back disability in July 2012, which was not addressed by the RO.  Yet again in September 2013, the Veteran sought to reopen the claim of service connection for a back disability.  Finally, the RO adjudicated the issue in a May 2014 rating decision, which the Veteran timely appealed.  The matter is now properly before the Board.  Given this history, the Board finds that the period on appeal begins in February 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A November 2006 Board decision denied entitlement to service connection for a back disability.
 
 2. The additional evidence received since the November 2006 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a back disability.




CONCLUSIONS OF LAW

1.  The November 2006 Board decision denying service connection for a back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).
 
2.  The criteria to reopen the claim of service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Laws and Regulations

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2016).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2016).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

In a November 2006 decision, the Board denied the Veteran's claim for service connection for a back disorder.  Evidence considered at the time of the November 2006 decision included statements from the Veteran indicating he had injured his back when he fell while climbing a rope during National Guard ACDUTRA in July 1977; service treatment records (STRs); a February 1985 VA examination report reflecting tenderness and spasm of the low back and a diagnosis of lumbar paravertebral myositis; numerous "buddy statements" corroborating the Veteran's claimed injury; private treatment notes showing back treatment "since 1987," and an October 2001 VA nexus opinion relating the Veteran's lumbar spine disability to the natural aging process, among others.  Ultimately, the November 2006 Board decision reflects a denial was based on a lack of medical nexus between the Veteran's current disability and service.

Since the November 2006 Board decision, the Veteran has submitted a medical opinion of Dr. F.S.P., dated April 2010, which indicates the Veteran had a traumatic accident in 1977 while on active duty that affects his low back.  The evidence is new and material evidence; as such the Veteran's claim should be reopened.


ORDER

As new and material evidence has been received, the claim for service connection for a back disability is reopened and, to this extent only, the appeal is granted.


REMAND

As noted above, the claim for service connection for a back disability is reopened.  The Veteran has not been afforded a VA back examination during the appeal; however, an examination is now necessary.  On remand, he should be afforded an examination and any pertinent missing treatment notes should be obtained.

Evidence of record suggests the Veteran may have been treated for the 1977 injury and placed on quarters.  See January 1988 statement of A.L.R.  No record of this treatment is in the claims file.  On remand, the AOJ is directed to exhaust efforts to obtain any treatment records from the Veteran's period of National Guard duty at Fort Sherman.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical treatment records regarding his back disability.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service back symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After updated records are obtained, schedule the Veteran for a VA back examination to determine the nature and etiology of the condition.  The entire claims file must be made available to and reviewed by the examiner.  A complete medical history regarding the condition should be documented and the examiner should answer the following inquiries:

(a)  Is it at least as likely as not the Veteran's current back disability had onset in service?

(b)  Is it at least as likely as not the Veteran's current back disability was caused by service?

(c)  Is it at least as likely as not the Veteran's current back disability was aggravated by service?

(d)  Is it at least as likely as not the Veteran's current back disability is otherwise related to any injury or incident of active duty?

A complete rationale should accompany all opinions provided. 

6.  After completing the above development and any other additional development deemed appropriate, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


